Bates, Judge,
delivered the opinion of the court.
This suit was brought against Smith as principal, and the other defendants as securities, on the bond of Smith, as collector of revenue in Buchanan county for the two years next ensuing the first of September, 1854. The petition assigned several breaches of the condition of the bond, which were substantially the same, to the effect that Smith had collected some nine thousand dollars for Buchanan County more than he had paid over to the county, or otherwise legally accounted for.
*527Smith failed to answer, and the other defendants answered, traversing the alleged breaches of the condition of the bond.
At the trial, it appeared that Smith had been collector of the revenue for the two years previous to the years covered by this bond, and had given bond for those years (1852 & 3) with a different set of securities; and that at the time the bond in suit was given, Smith was in default for sums which he collected of the revenue for 1852 & 3, and had not paid over; and that after this bond was given, he paid to the county several sums of money which were applied to the extinguishment of his debt for the years 1852 and 1853. The contest in the case is as to whether the sums so paid were properly applied. This case was heretofore before this court, and is reported in 26 Mo. 226. The principles stated in the opinion then delivered governs the case as now presented.
It now appears that the collector from time to time paid into the county treasury sums of money of county revenue, without giving any directions as to. how they should be applied, and that the treasurer, in fact, made no application of the sums so paid, but gave the collector credit for the sums so paid as on account of county revenue, without specifying the year for which they were received, and gave the collector receipt for the same sums “on account of county revenue ;” that the collector, on depositing the treasurer’s receipts with the county clerk, gave no directions as to their application, and the clerk in his accounts applied the payments for which receipts were deposited with him, to the settlement of the oldest indebtedness of the collector. It does not appear with certainty that the collector knew of such application, though as to the last sum so applied, it appears that the collector asked the clerk' what was the balance against him for the year 1853, and having been told, he went out, and immediately returned with the treasurer’s receipt for the precise amount, which he deposited with the clerk. Upon the final settlement made by the collector with the County Court, the application of these sums made by the county clerk was adopted without anything being said either for or against it *528by_ either party. No person representing the plaintiff knew from what source Smith got the money. The application was thus fully made by the proper parties, and binds the sureties of collector, and upon the verdict judgment was properly given against them in the court below.
Judgment affirmed.
Judges Bay and Dryden concur.